UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6729



In Re:   ROBERT MOSES WILKERSON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CR-96-167-5)


Submitted:   September 24, 2002           Decided:   October 11, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Moses Wilkerson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Moses Wilkerson has filed a petition for a writ of

mandamus from this court seeking to have this court direct the

district court “to respond” to a 18 U.S.C. § 3582(c)(2) (2000)

motion filed on March 19, 2001.      The record reveals that the

district court denied this motion by order filed November 20, 2001.

Accordingly, we grant Wilkerson’s motion to proceed in forma

pauperis but deny as moot his petition for mandamus relief.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2